Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

This action is a non final rejection.
Claims 1-6, 9-12, 14-17, and 19-22 are pending
Claims 1, 3-5, 9, 14-17, 19-22 were amended by applicant
Claims 7-8, 13, 18 were cancelled by applicant
Claims 1-6, 9-12, 14-17, 19-22 are rejected under 35 USC § 101 
Claims 1-6, 9-12, 14-17, 19-22 are rejected under 35 USC § 103


Response to Amendment
The Amendment filed July 12/28/2020 has been entered. Claims 1-6, 9-12, 14-17, and 19-22, remain pending in the application. Applicant’s amendments to independent claims 1, 14, 19 and all dependent claims remain patent ineligible because the claimed invention is directed to an abstract idea without significantly more as analyzed below and thus remains rejected under 35 USC §101. Furthermore all of the above mentioned claims remain rejected under 35 USC §103 based on prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-6, 9-12, 14-17 and 19-22] are patent ineligible because the claimed invention is directed to an abstract idea without significantly more. 

Analysis
1-6, 9-12, 14-17 and 19-22, the claims recite an abstract idea, namely, preventing fraud or misuse associated with payment instruments
Independent Claims 1, 14 and 19 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1, 14 and 19  recite a method, system and computer readable medium to prevent fraud or misuse associated with payment instruments.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “the request comprising information associated with the payment instrument and the request being received in response to a non-payment interaction involving the payment instrument …prior to the payment instrument being accepted”; “determining, … in response to the request … the payment instrument issuer for the payment instrument based on the information associated with the payment instrument”; “generating… based on data associated with the determined payment instrument issuer and one or more classes of payment instruments, a first risk score of interacting with the payment instrument, the first risk score being based on a likelihood that the determined payment instrument issuer associated with the payment instrument will remit invoiced funds in association with usage of the payment instrument”; “generating…., a second risk score of interacting with the payment instrument, the second risk score being based on a likelihood that the determined payment instrument issuer associated with the payment instrument will initiate chargebacks in association with usage of the payment instrument”; “determining, … that a combination of the first risk score and the second risk score is beyond a configured threshold for evaluating risk associated with issuers of payment instruments “; and “providing, … based on determining that the combination of the first risk score and the second risk score is beyond the configured threshold, a response to the request …. comprising instructions that recommend not to interact with the payment instrument“; fall under the grouping of certain methods of organizing human activity under fundamental economic principles or practices related to mitigating risk, specifically as it recites preventing fraud or misuse associated with payment instruments. (refer to MPP 2106.04(a)(2)). Accordingly these claims recite an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claims 1, 14 and 19 recite additional from a digital wallet application on a user device”; “one or more machine-learning models trained“; “updating, by the one or more computing devices, one of more of the machine-learning models based at least in part on information associated with processing of the request from the digital wallet application“. In addition claim 14 recites: “one or more processor devicesone or more processor devices, cause the one or more processor devices t
Claims 1, 14 and 19 recite: “receiving, Accordingly, these claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two, claims 1, 14 and 19 recite additional elements: “by one or more computing devices from a digital wallet application on a user device”; “one or more machine-learning models trained“; “updating, by the one or more computing devices, one of more of the machine-learning models based at least in part on information associated with processing of the request from the digital wallet application“. In addition claim 14 recites: “one or more processor devicesone or more processor devices, cause the one or more processor devices t
Claims 1, 14 and 19 recite: “receiving, Accordingly, these claims do not provide an inventive concept (significantly more than the abstract idea) and hence the claims are ineligible.  

Claims 2-6, 9-12, dependent on claim 1; claims 15-17 dependent on claim 14; and claims 20-22 dependent on claim 19  are rejected under 35 U.S.C 101 based on similar rationale as claims 1, 14 and 19 respectively. Additional elements in claims 2-6, 9-12, 15-17 and 20-22 do not provide further limitations on claims 1, 14 and 19 that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept. 

Claim 2 dependent on claim 1, claim 15 dependent on claim 14 and claim 20 dependent on claim 19 amount to mere instructions to apply the abstract idea on a computer, or merely use a generic computer as a tool to perform an abstract idea of claims 1, 14 and 19, by reciting “training the one or more machine-learning models based on data related to interactions involving payment instruments from a payment instrument class of the payment instrument”. Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 3 dependent on claim 1, claim 16 dependent on claim 14 and claim 21 dependent on claim 19 merely adds to the abstract idea of claims 1, 14 and 19 respectively.  By reciting “the second request comprising information associated with the second payment instrument”;  “determining, …. a third risk score of interacting with the second payment instrument, the third risk score being based on a likelihood that a payment instrument issuer associated with the second payment instrument will remit invoiced funds in association with usage of the second payment instrument“; “determining, …. a fourth risk score of interacting with the second payment instrument, the fourth risk score being based on a likelihood that the payment instrument issuer associated with the second payment instrument will initiate chargebacks in association with usage of the second payment instrument “; “determining…that a combination of the third risk score and the fourth risk score is acceptable in view of the configured threshold for evaluating risk associated with issuers of payment instruments“; and “providing… based on determining that the combination of the third risk score and the fourth risk score is acceptable in view of the configured threshold, a response to the second request “;  it whereby a response to the second request is provided based on: the determination of a fourth risk score of interacting with the second payment instrument; and the determination of the acceptability of the  combination of the third risk score and the fourth risk score without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 3 dependent on claim 1, claim 16 dependent on claim 14 and claim 21 dependent on claim 19 amount to mere instructions to apply the abstract idea on a computer, or merely use a generic computer as a tool to perform an abstract idea of claims 1, 14 and 19, by reciting “by one or more of the computing devices from the digital wallet application”; “by the one or more computing devices using the one or more machine learning models“; and “from the digital wallet application“. Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 3 dependent on claim 1, claim 16 dependent on claim 14 and claim 21 dependent on claim 19 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 3, 16 and 21 recite “receiving, 

Claim 4 dependent on claim 3, merely adds to the abstract idea of claim 1.  By reciting “further comprising utilizing the second payment instrument in a subsequent transaction based at least in part on the indication permitting interaction with the second payment instrumentwhereby the second payment instrument is utilized in a subsequent transaction based without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “determining that , and wherein the instructions that recommend not to interact with the payment instrument are further based on determining that the first risk score or the second risk score is beyond the second configured threshold”;  it adds to the abstract idea of preventing fraud or misuse associated with payment instruments whereby the instructions that recommend not to interact with the payment instrument are further based on determining that the first risk score or the second risk score is beyond the second configured threshold without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “wherein the configured threshold for evaluating risk associated with issuers of payment instruments is configured by one or more of a user, a payment processing system, or a card network”;  it adds to the abstract idea of preventing fraud or misuse associated with payment instruments whereby threshold for evaluating risk associated with issuers of payment instruments is configured by one or more of a user, a payment processing system, or a card network without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 9 dependent on claim 2, claim 17 dependent on claim 14 and claim 22 dependent on claim 19 amount to mere instructions to apply the abstract idea on a computer, or merely use a generic computer as a tool to perform an abstract idea of claims 1, 14 and 19, by reciting “by the one or more computing devices, 

Claim 9 dependent on claim 2, claim 17 dependent on claim 14 and claim 22 dependent on claim 19 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 9, 17 and 22 recite “providing… information from each of one or more subsequent transactions involving the payment instrument to the one or more machine-learning models”.  These claims amounts to no more than presenting information from each of one or more subsequent transactions involving the payment instrument receiving a request to evaluate a second payment, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 10 dependent on claim 2 amounts to mere instructions to apply the abstract idea on a computer, or merely use a generic computer as a tool to perform an abstract idea of claims 1, by reciting “wherein the one or more machine-learning models comprise a supervised machine-learning model”. Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 11 dependent on claim 2 amounts to mere instructions to apply the abstract idea on a computer, or merely use a generic computer as a tool to perform an abstract idea of claims 1, by reciting “wherein the one or more machine-learning models comprise a gradient boosting decision tree model”. Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 12 dependent on claim 2 amounts to mere instructions to apply the abstract idea on a computer, or merely use a generic computer as a tool to perform an abstract idea of claims 1, by reciting “wherein the one or more machine-learning models comprise an unsupervised machine-learning model”. Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 1-6, 9, 11, 14-17, 19-22 are rejected by 35 U.S.C. 103 as being un-patentable over Tomasofsky et.al (US 10614452 B2) hereinafter “Tomasofsky” in view of Jin et.al (US 2019/0295088 A1) hereinafter “Jin”.

Regarding claim 1, 14 and 19 Tomasofsky teaches: 
receiving, from a digital wallet application on a user device, a request to evaluate a payment instrument and the request being received in response to a non-payment interaction involving the payment instrument and the digital wallet application prior to the payment instrument being accepted by the digital wallet application; (See at least [column 31, lines 45-51] via: “….method 1100 includes receiving 1102 a request for authentication of the payment card transaction. The payment card transaction includes a suspect consumer presenting a payment card from a digital wallet of a privileged cardholder. Method 1100 further includes identifying 1104 
determining, by the one or more computing devices in response to the request from the digital wallet application, the payment instrument issuer for the payment instrument based on the information associated with the payment instrument (See at least [column 18, lines 47-54] via: “….some or all of payment card information 740 may be received by RBD module 750 from a third party system such as a payment network system, the payment transaction processing system described in reference to FIG. 10, a merchant system, and an issuer system, and/or RBD module 750 may have direct access to some or all of payment card information 740  
determining, by the one or more computing devices, that a combination of the first risk score and the second risk score is beyond a configured threshold for evaluating risk associated with issuers of payment instruments; 12 is an example method 1200 for providing riskbased decisioning…”; in addition see at least [column 32, lines 4-7 ] via: “…Method 1200 also includes transmitting 1206 an indication of … risk to the merchant if the risk score satisfies a first pre-defined threshold …”); but Tomasofsky fails to explicitly recite a second risk score in addition to a first risk score. However the claim is a matter of design choice since the core of the invention is not modified by the number of risk scores and what is the Boolean algebra used in combining the two risk scores with respect to the pre-defined threshold in evaluating the risk associated with issuers of payment instruments. 
providing, by the one or more computing devices based on determining that the combination of the first risk score and the second risk score is beyond the configured threshold, a response to the request from the digital wallet application comprising instructions that recommend not to interact with the payment instrument. see at least [column 32, lines 4-7 ] via: “…Method 1200 also includes transmitting 1206 an indication of acceptable risk to the merchant if the risk score satisfies a first pre-defined threshold….”); but Tomasofsky fails to explicitly recite that the instructions that recommend not to interact with the payment instrument if the first risk score and the second risk score is beyond the configured threshold. However the claim is a matter of design choice since the core of the invention is not modified by what is the Boolean algebra used in combining the two risk scores with respect to the pre-defined threshold in reaching a transmitted recommendation as to whether or not to interact with the payment instrument.

Tomasofsky does not teach the following which is taught by Jin: 

generating, by the one or more computing devices using one or more machine-learning models trained based on data associated with the determined payment instrument issuer and one or more classes of payment instruments, a first risk score of interacting with the payment instrument, the first risk score being based on a likelihood that the determined payment instrument issuer associated with the payment instrument will remit invoiced funds in association with usage of the payment instrument; (See at least [0086] via: “…. the fraud risk score generation component is configured to generate the first fraud risk score by computing at least one usage feature based on the plurality of usage attributes, and by inputting the at least one usage feature to a first machine learning model……”)         
generating, by the one or more computing devices using the one or more machine-learning models, a second risk score of interacting with the payment instrument, the second risk score being based on a likelihood that the determined payment instrument issuer associated with the payment instrument will initiate chargebacks in association with usage of the payment instrument (See at least [0088] via: “….In another embodiment of the foregoing system, the second fraud risk score is generated by inputting the at least one additional usage feature to a second machine learning model….”)      
updating, by the one or more computing devices, one of more of the machine-learning models based at least in part on information associated with processing of the request from the digital wallet application (See at least [0026] via: “….Embodiments enable specific types of data to be gathered for transformation into features suitable for use with fraud detection machine learning models….”; in addition see at least [0034] via: “…Score generation component 116 also retrieves the previously stored fraud risk score from database 112. Score generation component 116 then inputs any newly generated features, and the retrieved fraud risk score to a suitably trained machine learning fraud detection model, the output of which is a purchase-time fraud risk score….”)

Regarding claim 2, 15 and 20 Tomasofsky and Jin  teach the invention as claimed as detailed above with respect to claim 1, 14 and 19 respectively. However, Tomasofsky is silent regarding the following claim limitation, which is taught by Jin:
training the one or more machine-learning models based on data related to interactions involving payment instruments from a payment instrument class of the payment instrument;  (See at least [0033] via: “…. score generation component 116 obtains the behavior data, creates features from that data, and inputs the features to a suitably trained machine learning fraud detection model. The output of the fraud detection 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Tomasofsky to incorporate the teachings of Jin because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Tomasofsky’s teaching regarding a computing device for providing risk-based decisioning to a merchant during payment card transactions could be modified to include Jin’s teaching regarding the use of machine-learning processes that uses pre-purchase scoring to efficiently detect fraud in online transactions in order to optimize Tomafosky’s teaching with higher efficiency and faster processing of a larger amount of data related to fraud detection of payment transactions with the use of machine-learning processes. 

Regarding claims 3, 16 and 21 Tomasofsky and Jin teach the invention as claimed as detailed above with respect to claims 1, 14 and 19 respectively. Tomasofsky also teaches:
receiving, from the digital wallet application, a second request to evaluate a second payment instrument for a risk of fraud, the second request comprising information associated with the second payment instrument; (See at least [column 31, lines 45-51] via: “….method 1100 includes receiving 1102 a request for authentication of the payment card transaction. The payment card transaction includes a suspect consumer presenting a payment card from a digital wallet of a privileged cardholder. Method 1100 further includes identifying 1104 fraud feature data from the digital wallet…”; in addition see at least fig. 11)   
determining, by the one or more computing devices, that a combination of the third risk score and the fourth risk score is acceptable in view of the configured threshold for evaluating risk associated with issuers of payment instruments;  (See at least Column 31 lines 4-11 via: “….Method 1200 also includes transmitting 1206 an indication of acceptable risk to the merchant if the risk score satisfies a first pre-defined threshold. ….”); but Tomasofsky fails to explicitly recite a fourth risk score in addition to a third risk score. However the claim is a matter of design choice since the core of the invention is 
providing, by the one or more computing devices based on determining that the combination of the third risk score and the fourth risk score is acceptable in view of the configured threshold, a response to the second request from the digital wallet application comprising an indication permitting interaction with the second payment instrument. (See at least Column 31 lines 7-8 via: “….Thereby, the merchant may continue processing the payment card transaction….….”); but Tomasofsky fails to explicitly recite that the instructions that recommend to interact with the payment instrument if the third risk score and the fourth risk score is within the first configured threshold. However the claim is a matter of design choice since the core of the invention is not modified by what is the Boolean algebra used in combining the two risk scores in reaching a transmitted recommendation as to whether or not to interact with the payment instrument.

However Tomasofsky does not teach the following which is taught by Jin: 

determining, by the one or more computing devices using the one or more machine learning models, a third risk score of interacting with the second payment instrument, the third risk score being based on a likelihood that a payment instrument issuer associated with the second payment instrument will remit invoiced funds in association with usage of the second payment instrument; (See at least [0086] via: “…. the fraud risk score generation component is configured to generate the first fraud risk score by computing at least one usage feature based on the plurality of usage attributes, and by inputting the at least one usage feature to a first machine learning model……”)     
determining, by the one or more computing devices using the one or more machine learning models, a fourth risk score of interacting with the second payment instrument, the fourth risk score being based on a likelihood that the payment instrument issuer associated with the second payment instrument will initiate chargebacks in association with usage of the second payment instrument; (See at least [0088] via: “….In another embodiment of the foregoing system, the second fraud risk score is generated by inputting the at least one additional usage feature to a second machine learning model….”) 

 to incorporate the teachings of Jin because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Tomasofsky’s teaching regarding a computing device for providing risk-based decisioning to a merchant during payment card transactions could be modified to include Jin’s teaching regarding the use of machine-learning processes that uses pre-purchase scoring to efficiently detect fraud in online transactions in order to optimize Tomafosky’s teaching with higher efficiency and faster processing of a larger amount of data related to fraud detection of payment transactions with the use of machine-learning processes. 
 

Regarding claim 4 Tomasofsky and Jin teach the invention as claimed as detailed above with respect to claims 1 and 3. Tomasofsky also teaches:
further comprising utilizing the second payment instrument in a subsequent transaction based at least in part on the indication permitting interaction with the second payment instrument

Regarding claim 5 Tomasofsky and Jin teach the invention as claimed as detailed above with respect to claim 1. Tomasofsky also discloses:
determining that , and wherein the instructions that recommend not to interact with the payment instrument are further based on determining that the first risk score or the second risk score is beyond the second configured threshold; (See at least [column 32, lines 4-7 ] via: “…Method 1200 also includes transmitting 1206 an indication of acceptable risk to the merchant if the risk score satisfies a first pre-defined threshold….”; in addition see at least [column 31, lines 56-57] via: “….FIG. 12 is an example method 1200 for providing riskbased decisioning…”); but Tomasofsky fails to explicitly recite that the instructions that recommend not to interact with the payment instrument if the first risk score or the second risk score is beyond the second configured threshold. However claim 5 is a matter of design choice since the core of the invention is not modified by what is the 

Regarding claim 6 Tomasofsky and Jin teach the invention as claimed as detailed above with respect to claims 1. Tomasofsky also teaches:
wherein the configured threshold for evaluating risk associated with issuers of payment instruments is configured by one or more of a user, a payment processing system, or a card network. (See at least Column 3 lines 32-38 via: “…. Risk-based decisioning for payment card transactions involves evaluating data included within a prior authorization message of a payment card transaction. At least some known credit/debit card purchases involve the exchange of a number of payment card network messages between the merchant, acquirer, and issuer parties of a four-party interchange model…”; in addition see at least Column 5 lines 30-33 via: “…. a transaction processing system (TPS) provides merchants and/or acquiring banks an option to perform risk-based decisioning on payment card transactions prior to the normal authorization process….”)

Regarding claims 9,  17 and 22 Tomasofsky and Jin teach the invention as claimed as detailed above with respect to claims 1 & 2, 14 and 19 respectively. However, Tomasofsky is silent regarding the following claim limitation which is taught by Jin:
providing, by the one or more computing devices, information from each of one or more subsequent transactions involving the payment instrument to the one or more machine-learning models in association with further training the one or more machine-learning models.  (See at least [0034] via: “…. Score generation component 116 then inputs any newly generated features, and the retrieved fraud risk score to a suitably trained machine learning fraud detection model, the output of which is a purchase-time fraud risk score. …”)  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Tomasofsky to incorporate the teachings of Jin because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Tomasofsky’s teaching regarding a computing device for providing risk-based decisioning to a merchant during payment card transactions could be machine-learning processes that uses pre-purchase scoring to efficiently detect fraud in online transactions in order to optimize Tomafosky’s teaching with higher efficiency and faster processing of a larger amount of data related to fraud detection of payment transactions with the use of machine-learning processes. 

Regarding claim 11 Tomasofsky and Jin teach the invention as claimed as detailed above with respect to claims 1 and 2. However, Tomasofsky is silent regarding the following claim limitation which is taught by Jin:
wherein the one or more machine-learning models comprise a gradient boosting decision tree model. (See at least [0066] via: “…. the fraud risk model may be a machine learning model such as a gradient boosting decision tree…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Tomasofsky to incorporate the teachings of Jin because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Tomasofsky’s teaching regarding a computing device for providing risk-based decisioning to a merchant during payment card transactions could be modified to include Jin’s teaching regarding the use of machine-learning processes that uses pre-purchase scoring to efficiently detect fraud in online transactions in order to optimize Tomafosky’s teaching with higher efficiency and faster processing of a larger amount of data related to fraud detection of payment transactions with the use of machine-learning processes. 
                                              
                                 
Claims 10 and 12 are rejected by 35 U.S.C. 103 as being un-patentable over Fisher in view of Jin and further in view of Gosset et.al (US 2019/0392450 A1) hereinafter “Gosset”

Regarding claim 10 Tomasofsky and Jin teach the invention as claimed as detailed above with respect to claims 1 & 2. However, Tomasofsky is silent regarding the following claim limitation which is taught by Gosset:    
wherein the one or more machine-learning models comprise a supervised machine-learning model (See at least [0170] via: “….A processor or a processing element may employ artificial intelligence and/or be trained using supervised or unsupervised machine learning,..”; in addition see at least  [0172]  via: “….In supervised machine learning, a processing element may be provided with example inputs and their 

Regarding claim 12 Tomasofsky and Jin teach the invention as claimed as detailed above with respect to claims 1 & 2. However, Tomasofsky is silent regarding the following claim limitation which is taught by Gosset:
wherein the one or more machine-learning models comprise an unsupervised machine-learning model.  (See at least [0170] via: “….A processor or a processing element may employ artificial intelligence and/or be trained using supervised or unsupervised machine learning,…”;  in addition see at least [0172] via: “….  In unsupervised machine learning, the processing element may be required to find its own structure in unlabeled example inputs….”)  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Tomasofsky to incorporate the teachings of Gosset because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Tomasofsky’s teaching regarding a computing device for providing risk-based decisioning to a merchant during payment card transactions could be modified to include Gosset’s teaching regarding machine learning processes to authenticate and determine risk of fraud of a transaction in order to complement complement further Tomasofsky’s teaching with greater processing of data related to fraud detection of payment transactions with the use of machine-learning processes. 


Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. (FP 7.37)

Applicant amended claims 1, 3-5, 9, 14-17, 19-22, and cancelled claims 7-8, 13, 18  as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
STEP 2A PRONG TWO  
Applicant argues that amended claim 1 is directed to improvements in computer-related technology, particularly specific processing of data received from a digital wallet application of a user device using and updating one or more specialized machine-learning models to generate response instructions provided back to the digital wallet application. Furthermore the amended claim recites limitations that require the use of specialized computer technology, which cannot be performed by a general-purpose computer or in the human mind. Instead, the limitations recited in the amended claim 1 require the operation and update of specialized machine-learning software to quickly and accurately determine and provide instructions to a digital wallet application as part of a practical, real-world application. As such, the Applicant argues that the claim  integrates the abstract idea into a practical application directed to a technological improvement. 
Examiner disagrees since as posted in Examiner’s analysis claims 1, 14 and 19 recite additional elements: “by one or more computing devices from a digital wallet application on a user device”; “one or more machine-learning models trained“; “updating, by the one or more computing devices, one of more of the machine-learning models based at least in part on information associated with processing of the request from the digital wallet application“. In addition claim 14 recites: “one or more processor devicesAccordingly, these claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

STEP 2B 
Applicant argues that even if amended claim 1 did not recite additional elements of a practical application, Applicant submits that amended claim 1 recites additional elements that amount to "significantly more" than any judicial exception, and as such is directed to patent-eligible subject matter since amended claim 1 recites a nonconventional and non-generic arrangement of elements for quickly and accurately alerting a digital wallet application of risk associated a payment instrument using one or more specialized machine learning models in response to a non-payment interaction involving the payment instrument and the digital wallet application prior to the payment instrument being accepted by the digital wallet application, which is not disclosed, taught, or suggested in any of the cited references.
Examiner disagrees since as discussed previously with respect to Step 2A Prong Two, independent claim 1, recites additional elements, that do not integrate the abstract idea into a practical application since they amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (refer to MPEP 2106.05(f)). Additionally Claims 1, 14 and 19 recite: “receiving, Accordingly, these claims do not provide an inventive concept (significantly more than the abstract idea) and hence the claims are patent ineligible

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 102 and 35 U.S.C § 103:
Applicant argues that none of the cited the cited references including Fisher, Jia, Tomasofsky or Gosset teach bullets 1, 2 or 7 of amended independent claims 1, 14 and 19 and as such independent claims 1, 14 and 19 are not anticipated. Applicant furthermore argues that independent claims 1, 14 and 19 in addition to dependent claims 2-6, 9-12, 15-17 and 20-22 are in condition for allowance for the above stated reasons. Examiner disagrees. 
Examiner disagrees. Further analysis of prior art has resulted in claims 1-6, 9, 11, 14-17, 19-22 rejected by 35 U.S.C. 103 as being un-patentable by Tomasofsky et.al (US 10614452 B2) hereinafter “Tomasofsky” in view of Jin et.al (US 2019/0295088 A1) hereinafter “Jin”; and claims 10 and 12 are rejected by 35 U.S.C. 103 as being un-patentable by Fisher in view of Jin and further in view of Gosset et.al (US US 2019/0392450 A1) hereinafter “Gosset”.
Regarding bullets 1, 2 and 7 of amended claims 1, 14 and 19 argued by Applicant: 
bullet 1 is taught by Tomasofsky : “receiving, by one or more computing devices from a digital wallet application on a user device, a request to evaluate a payment instrument of a payment instrument issuer for a risk of fraud, the request comprising information associated with the payment instrument and the request being received in response to a non-payment interaction involving the payment instrument and the digital wallet application prior to the payment instrument being accepted by the digital wallet application”; (See at least [column 31, lines 45-51] via: “….method 1100 includes receiving 1102 a request for authentication of the payment card transaction. The payment card transaction includes a suspect consumer presenting a payment card from a digital wallet of a privileged cardholder. Method 1100 further includes identifying 1104 fraud feature data from the digital wallet…”; in addition see at least fig. 11) 
bullet 2 is taught bt Tomasofsky: “determining, by the one or more computing devices in response to the request from the digital wallet application, the payment instrument issuer for the payment instrument based on the information associated with the payment instrument” (See at least [column 31, lines 56-57] via: “….FIG. 12 is an example method 1200 for providing riskbased decisioning…”; in addition see at least [column 32, lines 4-7 ] via: “…Method 1200 also includes transmitting 1206 an indication of … risk to the merchant if the risk score satisfies a first pre-defined threshold….”; in addition see at least [column 32, lines 4-7 ] via: “… Method 1200 further includes initiating 1208 an authentication challenge of the suspect consumer if the risk score satisfies a second pre-defined threshold…”) 
bullet 7 is taught by Jin: “updating, by the one or more computing devices, one of more of the machine-learning models based at least in part on information associated with processing of the request from the digital wallet application”. (See at least [0026] via: “….Embodiments enable specific types of data to be gathered for transformation into features suitable for use with fraud detection 116 also retrieves the previously stored fraud risk score from database 112. Score generation component 116 then inputs any newly generated features, and the retrieved fraud risk score to a suitably trained machine learning fraud detection model, the output of which is a purchase-time fraud risk score….”)

Accordingly, for reasons of record and as set forth above, the examiner maintains the rejection of  claims 1-6, 9-12, 14-17, 19-22 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. Furthermore Examiner maintains rejection of the abovementioned claims under 35 USC §103. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicants.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/PIERRE L MACCAGNO/Examiner, Art Unit 3699            


/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3699